UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6879



RONALD MILES,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-204-1-TSE)


Submitted:   December 21, 2005            Decided:   January 19, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Miles, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald Miles seeks to appeal the district court’s orders

denying his Fed. R. Civ. P. 60(b) motion seeking reconsideration of

the court’s order denying Miles’s habeas corpus petition filed

under 28 U.S.C. § 2254 (2000), and denying his subsequent Fed. R.

Civ. P. 59 motion.    The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”           28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district    court’s   assessment   of   his   constitutional   claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.            Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Miles

has not made the requisite showing.        Accordingly, we deny Miles’s

motion for a certificate of appealability, deny his motions for

appointment of counsel, to disqualify the district court judge, and

for reconsideration of the denial of his motion to remand, and

dismiss the appeal.




                                   - 2 -
            Additionally, we construe Miles’s notices of appeal and

informal brief as an application to file a second or successive

petition under 28 U.S.C. § 2254.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.         28 U.S.C. § 2244(b)(2) (2000).

Miles’s claims do not satisfy either of these criteria. Therefore,

we deny authorization to file a successive § 2254 petition.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -